DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to communication filed on 01/04/2022.  Claims 1-21 were previously rejected.  Claims 1-21 are currently pending.  No claims have been amended.

Interview Summary 
	Telephonic interview was conducted on 12/21/2021.  TH rejections of claims 1, 6, and 7 were discussed regarding the prior art that was applied.  Although no agreement was made regarding allowable subject matter, formal arguments would be considered once filed.  Please see attached Interview Summary.

Response to Arguments
Applicant’s arguments, see Remarks p.1-2, filed 01/04/2022, with respect to claims 1-21 have been fully considered and are persuasive.  The rejections of claims 1-21 have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims presented today, when taken in its entirety are found to be non-obvious.
Claims 1-21 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/M.A/
January 28, 2022Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456